 
Non-Employee Board Compensation
 
Annual cash retainer for service as a member of the Board: $20,000
 
Meeting fees: $1,000 for each meeting in person, $500 for each telephonic
meeting
 
Equity awards: 1 
 
If the 2007 Equity Incentive Plan is approved at the 2007 Annual Meeting, the
following equity awards will be made:
 
RSU Grant Awarded upon Commencement of Service: 16,000 units, vesting ratably
each year over 3 years from date of grant, subject to continued service as a
Board member through each vesting date.
 
Annual RSU Grant Awarded on the First Day of the Month Following the Date of
Annual Meeting: 8,000 units, vesting 1 year from date of grant, subject to
continued service as a Board member though such date.
 
If the 2007 Equity Incentive Plan is not approved at the 2007 Annual Meeting,
then the following equity awards will be made:
 
Option Grant Awarded upon Commencement of Service: 25,000 shares with an
exercise price equal to the fair market value of the Company’s common stock on
the date of grant, vesting ratably each month over 36 months2   from date of
grant, subject to continued service as a Board member through each applicable
vesting date.
 
Annual Option Grant Awarded on the First Day of the Month Following the Date of
Annual Meeting: 8,000 shares with an exercise price equal to the fair market
value of the Company’s common stock on the date of grant, vesting ratably each
month over 12 months3 from the date of grant, subject to continued service as a
Board member through each applicable vesting date.
 
Additional equity awards for Committee or Committee chair service: None
 
Annual cash retainer for Board chair service: $15,000
 
Annual cash retainer for Committee chair service:
Audit: $20,000
Compensation: $10,000
Governance: $5,000
Nominating: $5,000
 
Annual cash retainer for Committee service:
Audit: $8,000
Compensation: $5,000
Governance: $3,000
Nominating: $3,000
 
Committee meeting fees: $1,000 for each meeting in person, $500 for each
telephonic meeting

 

--------------------------------------------------------------------------------

1 All such equity awards shall be in lieu of (and not in addition to) the
automatic option grants provided for in Section 5 of the Company’s 1997
Non-Employee Stock Option Plan. 
 
2 15,000 shares of which may be granted under the Company’s 1997 Non-Employee
Stock Option Plan and the remainder of which shall be granted under the
Company’s other available stock plans.
 
3 5,000 shares (plus up to an additional 2,500 shares for each committee on
which such directors serves) of which may be granted under the Company’s 1997
Non-Employee Stock Option Plan and the remainder of which shall be granted under
the Company’s other available stock plans. These option grants shall be in lieu
of (and not in addition to) the automatic option grants provided for in Section
5 of the Company’s 1997 Non-Employee Stock Option Plan.
 
 
 

--------------------------------------------------------------------------------

 